Case 1:19-cv-01959-SEB-MJD Document 74 Filed 03/27/20 Page 1 of 2 PageID #: 723




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


 MARY J. FREDERICK,                                )
 JOHN JUSTIN COLLIER,                              )
 WILLIAM L. MARKS, JR.,                            )
 MINNIE LEE CLARK,                                 )
 COMMON CAUSE INDIANA,                             )
                                                   )
                             Plaintiffs,           )
                                                   )
                        v.                         )       No. 1:19-cv-01959-SEB-MJD
                                                   )
 CONNIE LAWSON,                                    )
                                                   )
                             Defendant.            )




                        MINUTE ENTRY FOR MARCH 27, 2020
                        TELEPHONIC STATUS CONFERENCE
                   HON. MARK J. DINSMORE, MAGISTRATE JUDGE


        The parties appeared by telephone for a Status Conference. The parties confirmed that

 all discovery has been completed. The conference concluded without further order.



        Dated: 27 MAR 2020
Case 1:19-cv-01959-SEB-MJD Document 74 Filed 03/27/20 Page 2 of 2 PageID #: 724




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the court’s ECF system.
